Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a training robot having the combination of structural limitations, especially wherein a control means configured to control the first driving means such that when the object box rotates by the first driving means, the elastic member is in contact with another member and bends to generate an elastic force, when the object box rotates to a vicinity of the discharge hole, an object stored in the object box is discharged, the bent elastic member is unbent to a space of the discharge hole to release the elastic force, and the discharged object is pushed into the discharge hole wherein the control means is configured to rotate the object box to control the object in the object box to be discharged through the discharge hole connected to an outside and then the object box returns to a specific position and stops using rotational position information detected through the position detection sensor, such as claimed in claim 1, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.  This 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/TRINH T NGUYEN/Primary Examiner, Art Unit 3644